Case 2:17-cv-07639-SJO-KS Document 617-4 Filed 12/18/19 Page 1 of 4 Page ID
                                #:27177




                      EXHIBIT D
   Case 2:17-cv-07639-SJO-KS Document 617-4 Filed 12/18/19 Page 2 of 4 Page ID
                                   #:27178




Kite Pharma Presents Results of Multi-Center Pivotal ZUMA-1 Trial of
   Axicabtagene Ciloleucel (KTE-C19) in Aggressive Non-Hodgkin
Lymphoma as Late-Breaking Abstract at Annual Meeting of American
                      Society of Hematology

     76 Percent of Patients with Diffuse Large B-Cell Lymphoma Achieved Objective
     Response (p < 0.0001) and 47 Percent Complete Remissions (CR) at Pre-specified
     Interim Analysis
     Grade ≥3 Cytokine Release Syndrome (CRS) and Neurologic Events (NE) Observed in
     13 Percent and 29 Percent, Respectively
     Total of 111 Patients Enrolled and 101 Patients Treated Across More than 20 Sites in
     US and Israel

December 06, 2016 10:30 AM Eastern Standard Time

SANTA MONICA, Calif.--(BUSINESS WIRE)--Kite Pharma, Inc. (Nasdaq:KITE) presented results from the ZUMA-1 trial of
axicabtagene ciloleucel (KTE-C19) in patients with chemorefractory aggressive non-Hodgkin lymphoma (NHL) in two oral
presentations at the American Society of Hematology (ASH) 58th Annual Meeting in San Diego, California.


ZUMA-1 enrolled 111 patients with diffuse large B-cell lymphoma (DLBCL), primary mediastinal B-cell lymphoma (PMBCL),
or transformed follicular lymphoma (TFL). Patients were required to have chemorefractory disease, defined as progressive
or stable disease as best response to last line of therapy, or disease progression ≤12 months after autologous stem cell
transplant. Manufacturing was successful for 110 patients, and 101 patients were treated. The pre-specified interim
analysis was triggered when 51 patients with DLBCL had a minimum of three months of follow-up. At the time of interim
analysis, 11 patients with PMBCL/TFL had been followed for three months. An additional 31 patients with one month of
follow-up were included in the late breaker presentation.

"The vast majority of patients enrolled in ZUMA-1 are unable to undergo autologous stem cell transplant due to
chemorefractory disease. This group has a dire need for more effective therapies,” said Jeff Wiezorek, M.D., Senior Vice
President of Clinical Development. “We are encouraged by the high rate of complete remissions in this group and look
forward to presenting longer follow-up at the primary analysis in the first quarter 2017. We are grateful to the patients and
investigators who have made this important study possible.”

ZUMA-1 met the primary endpoint of objective response rate (ORR), p < 0.0001. Response rates by disease subtype are
shown in the table below. Responses were observed across key subgroups, including 75 percent CR in patients who
relapsed in ≤12 months after autologous stem cell transplant and 47 percent CR in patients refractory to second line or
later chemotherapy.
    Case            At the month three assessment,
          2:17-cv-07639-SJO-KS             Document39 percent
                                                         617-4of patients
                                                                   Filedwere in CR.
                                                                          12/18/19            Page 3 of 4 Page ID
                                                          #:27179
Best Overall Response in Patients with ≥3 Month Follow-up
Subgroup                               N         ORR             CR
DLBCL                                  51         76%            47%
TFL / PMBCL                            11         91%            73%
Total                                  62         79%            52%


In 93 patients with a minimum one month follow-up, the most common grade 3 or higher adverse events included
neutropenia (63 percent), anemia (42 percent), leukopenia (40 percent), febrile neutropenia (29 percent),
thrombocytopenia (26 percent), encephalopathy (19 percent), hypophosphatemia (17 percent), and decreased lymphocyte
count (17 percent). Grade 3 or higher CRS and NE were observed in 13 percent and 29 percent of patients, respectively.
Three patients died from treatment-emergent adverse events (hemophagocytic lymphohistiocytosis, cardiac arrest in the
setting of CRS and pulmonary embolism). There were no cases of cerebral edema.

The primary analysis of ZUMA-1 will include a minimum of 6 months of follow-up. Kite intends to seek regulatory approval
of axicabtagene ciloleucel in refractory aggressive NHL and plans to complete its rolling submission of the Biologics
License Application (BLA) in the first quarter of 2017.

The late-breaker abstract (LBA-6), "KTE-C19 (anti-CD19 CAR T Cells) Induces Complete Remissions in Patients with
Refractory Diffuse Large B-Cell Lymphoma (DLBCL): Results from the Pivotal Phase 2 ZUMA-1," was presented by Sattva
S. Neelapu, M.D., Associate Professor, Deputy Department Chair ad interim, Department of Lymphoma/Myeloma, Division
of Cancer Medicine, The University of Texas MD Anderson Cancer Center, Houston, TX.
https://ash.confex.com/ash/2016/webprogram/Paper98715.html

About axicabtagene ciloleucel

Kite Pharma's lead product candidate, axicabtagene ciloleucel, is an investigational therapy in which a patient's T cells are
engineered to express a chimeric antigen receptor (CAR) to target the antigen CD19, a protein expressed on the cell
surface of B-cell lymphomas and leukemias, and redirect the T cells to kill cancer cells. Axicabtagene ciloleucel has been
granted Breakthrough Therapy Designation status for diffuse large B-cell lymphoma (DLBCL), transformed follicular
lymphoma (TFL), and primary mediastinal B-cell lymphoma (PMBCL) by the U.S. Food and Drug Administration (FDA) and
Priority Medicines (PRIME) regulatory support for DLBCL in the EU.

About Kite Pharma

Kite Pharma, Inc., is a clinical-stage biopharmaceutical company engaged in the development of novel cancer
immunotherapy products, with a primary focus on engineered autologous cell therapy (eACT™) designed to restore the
immune system's ability to recognize and eradicate tumors. Kite is based in Santa Monica, CA. For more information
on Kite Pharma, please visit www.kitepharma.com. Sign up to follow @KitePharma on Twitter
at www.twitter.com/kitepharma.

Cautionary Note on Forward-Looking Statements

This press release contains forward-looking statements for purposes of the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. The press release may, in some cases, use terms such as "predicts," "believes," "potential,"
"proposed," "continue," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should" or
other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-
looking statements include statements regarding intentions, beliefs, projections, outlook, analyses or current expectations
concerning, among other things: the ability and timing of obtaining axicabtagene ciloleucel (KTE-C19) data, completing a
BLA submission with the FDA, obtaining regulatory approval and commercially launching axicabtagene ciloleucel. Various
factors may cause differences between Kite's expectations and actual results as discussed in greater detail in Kite's filings
with the Securities and Exchange Commission, including without limitation in its Form 10-Q for the quarter ended
September   30, 2016. Any forward-looking statements
    Case 2:17-cv-07639-SJO-KS                  Document that are  made inFiled
                                                               617-4       this press release speak
                                                                                  12/18/19     Page only
                                                                                                       4 as
                                                                                                         ofof4thePage
                                                                                                                  date ofID
                                                                                                                          this
press release. Kite assumes no obligation to update the forward-looking
                                                           #:27180           statements whether as a result of new
information, future events or otherwise, after the date of this press release.


Contacts
Kite Pharma
Christine Cassiano
SVP, Corporate Communications & Investor Relations
ccassiano@kitepharma.com
or
Greg Mann
VP, Investor Relations
gmann@kitepharma.com
